Title: From Alexander Hamilton to Amos Stoddard, 1 May 1799
From: Hamilton, Alexander
To: Stoddard, Amos


          
            Sir,
            New York May 1st. 1799
          
          I have received your letter of the 10th instant with the inclosed papers. The arrangements with regard to Major Jackson were not known to me at the time my letter was written, You will therefore consider yourself as in the situation in which you was previous to the writing of that letter; should there be  have been  any danger of the small Pox, spreading it You will have been —  acted right to have had in having your men inoculated
          Captn. Stoddard.
        